Citation Nr: 0306567	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-22 276A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Evaluation of dyspepsia and peptic ulcer disease, rated 
as 20 percent disabling from August 11, 1993 to May 29, 1995.  

2.  Evaluation of dyspepsia and peptic ulcer disease, rated 
as 40 percent disabling from August 1, 1995.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO in St. Louis, Missouri that granted service connection for 
dyspepsia and peptic ulcer disease, and assigned a 20 percent 
disability rating from August 11, 1993.  By an April 1997 
rating decision issued by the St. Louis RO, a temporary total 
rating under 38 C.F.R. § 4.30 was assigned following a 
vagotomy and pyloroplasty from May 29, 1995 to August 1, 
1995.  A temporary total rating under 38 C.F.R. § 4.30 was 
assigned following an October 1995 hernia repair surgery.  
The total rating was made effective from October 30, 1995 to 
January 1, 1996.  A temporary total rating under 38 C.F.R. 
§ 4.30 was also assigned following a July 1996 hernia repair 
surgery from July 8, 1996 to October 1, 1996.  

In October 1999, the case was transferred to the Muskogee, 
Oklahoma RO.  The case was before the Board in May 2001 when 
it was remanded for additional development.

Following the Board's remand, the RO took action in November 
2002.  A 40 percent disability rating was assigned for 
dyspepsia and peptic ulcer disease, status post vagotomy and 
pyloroplasty, from August 1, 1995.  Service connection was 
also granted for a scar, status post Nissen fundoplication, 
vagotomy, pyloroplasty, and ventral hernia repair as 
secondary to the service-connected disability of dyspepsia 
with peptic ulcer disease status post vagotomy and 
pyloroplasty, and a 10 percent disability rating was assigned 
from May 29, 1995.  Entitlement to special monthly 
compensation based on aid and attendance/housebound benefits 
was denied.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards-that is, entitlement to a rating in excess of 20 
percent from August 11, 1993 to May 29, 1995, and entitlement 
to a rating in excess of 40 percent from August 1, 1995.  (As 
indicated above, a temporary total rating was in effect from 
May 29, 1995 to August 1, 1995.)  


REMAND

In this case, the Board finds that a remand is required for 
several reasons.  First, a remand is required because it does 
not appear that the veteran was afforded his right to 
representation during all stages of his appeal.  VA 
regulations provide that, when a veteran appeals to the 
Board, he ". . . will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600 (2002).  If a veteran appoints a 
representative, the RO is to give the representative an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to certification of 
the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000).  

In the veteran's case, the Board remanded his case in May 
2001, and the RO was instructed to give the veteran's 
representative an opportunity to respond to any supplemental 
statement of the case (SSOC), before the case was returned to 
the Board for further appellate review.  It does not appear 
that this was done.  Although the January 2003 VA Form 8, 
Certification of Appeal, indicates that the veteran had no 
representation, upon review of the file, the Board could find 
no indication that the veteran had revoked his 
representative's authority to act or that the veteran's 
representative had withdrawn services.  See 38 C.F.R. 
§ 20.607 (revocation of a representative's authority to act), 
38 C.F.R. § 20.608 (withdrawal of services by a 
representative) (2002).  In fact, the veteran's July 1992 
appointment of the Paralyzed Veterans of America, Inc. as his 
representative is still of record, and in the March 2003 
informal hearing presentation made at the Board, the 
veteran's representative pointed out that the RO had failed 
to permit the representative at the RO an opportunity to 
review the claims file and to provide additional arguments 
before the case was returned to the Board.  Therefore, the 
absence of a VA Form 646, or other annotation explaining the 
absence, suggests that the veteran was not afforded his full 
right to representation during all stages of the appeal, 
especially at the RO level.  38 C.F.R. § 20.600.  As such, 
the representative who assisted the veteran at the RO must be 
given an opportunity to provide argument on the veteran's 
behalf, which argument must be considered by the RO.  
Therefore, a remand is required.  38 C.F.R. § 20.600.  

Secondly, a remand is necessary because the RO failed to 
issue a SSOC with regards to the issue of entitlement to a 
rating in excess of 40 percent for dyspepsia and peptic ulcer 
disease from August 1, 1995.  The Board is aware that 
regulations were recently amended so as to allow the Board to 
develop evidence directly without having to remand a case to 
the RO.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  These 
amendments were also intended to allow the Board, under 
certain circumstances, to consider evidence not previously 
considered by the agency of original jurisdiction (AOJ), so 
long as the claimant is advised of the Board's intention to 
do so and given an opportunity to respond.  However, even 
under the amended version of the regulations, the provisions 
of 38 C.F.R. § 19.31 still require that the AOJ issue a SSOC 
if additional pertinent evidence is received and the case has 
not yet been certified for appeal.  67 Fed. Reg. 3,099, 3104-
5 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.31).  

In the present case, as per the instruction in the May 2001 
remand, the RO considered whether "staged" ratings were 
warranted for the veteran's dyspepsia and peptic ulcer 
disease under Fenderson.  As indicated in the Introduction, 
in the November 2002 rating decision, a 20 percent rating for 
dyspepsia and peptic ulcer disease was continued from August 
11, 1993 to May 29, 1995, and a 40 percent rating for 
dyspepsia and peptic ulcer disease was awarded from August 1, 
1995.  (Note, as indicated above, that temporary total 
ratings were awarded from May 29, 1995 to August 1, 1995, 
from October 30, 1995 to January 1, 1996, and from July 8, 
1996 to October 1, 1996.)  In November 2002, the RO issued a 
SSOC on the issue of entitlement to a rating in excess of 20 
percent for dyspepsia and peptic ulcer disease from August 
11, 1993 to May 29, 1995.  The RO did not address the issue 
of entitlement to a rating in excess of 40 percent for 
dyspepsia and peptic ulcer disease from August 1, 1995.  

The Board notes that VA treatment records pertinent to the 
issue of a disability rating in excess of 40 percent for 
dyspepsia and peptic ulcer disease from August 1, 1995 were 
received at the RO in November 2002-after the September 2000 
SSOC, but before the case was re-certified to the Board in 
January 2003.  Review of the claims file shows no indication 
that the veteran had withdrawn his appeal with regards to an 
initial disability rating in excess of 40 percent for 
dyspepsia and peptic ulcer disease from August 1, 1995.  
There is also no statement from the veteran indicating a 
desire to waive his right of RO review of this evidence.  
Therefore, a remand is required to allow the RO opportunity 
to issue a SSOC with regards to this claim in light of the 
new evidence.  67 Fed. Reg. 3,099, 3104-5 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.31). 

A remand is also necessary because September 2001 VA 
examination is incomplete for rating purposes.  In the May 
2001 remand, the Board requested that a VA examiner evaluate 
the severity of veteran's service-connected dyspepsia and 
peptic ulcer disease in light of the applicable schedular 
criteria set forth in 38 C.F.R. § 4.114 (Diagnostic Codes 
7305, 7308, and 7348).  While the examiner commented on the 
veteran's weight loss, diarrhea, constipation, dumping 
syndrome, vomiting, anemia, and hernias, she did not comment 
on any recurrent ulcers, alkaline gastritis, circulatory 
disturbance after meals, melena, or the veteran's impairment 
of health, as instructed in the Board's May 2001 remand.  
This is especially important considering that the record 
suggests that the veteran has complained of some of these 
symptoms in the past.  Furthermore, the Board notes that VA 
treatment records submitted after the veteran's September 
2001 VA examination indicate that the veteran has complained 
of other abdominal difficulties, including end stage liver 
disease, cirrhosis, and an infection of the lining of the 
stomach, which the September 2001 VA examiner did not take 
into consideration, and which should be considered to 
appropriately determine the severity of the veteran's 
service-connected dyspepsia and peptic ulcer disease.  
Therefore, because the September 2001 examination report is 
incomplete for rating purposes, a remand for a new VA 
examination is necessary.

The Court has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id. 

The Board recognizes that, as indicated above, during the 
pendency of this appeal, VA issued regulations permitting the 
Board to conduct internal development of the record in 
certain cases.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9).  Although the recently 
enacted regulations have given the Board expanded case 
development authority, the Board notes that 38 C.F.R. § 19.38 
was not amended.  See 38 C.F.R. § 19.38 (2002).  Under 
38 C.F.R. § 19.38, when a case is remanded by the Board, the 
AOJ will complete the additional development of the evidence 
required.  38 C.F.R. § 19.38; see also VAOPGCPREC 14-01 (the 
new regulations that permit the Board to either remand a case 
or itself perform essential development do not change the 
requirement of 38 C.F.R. § 19.38 that an AOJ must complete 
the development ordered by the Board in a remand, and that 
the return of a remanded case to the Board before the AOJ has 
completed the ordered development would violate 38 C.F.R. 
§ 19.38).  Given those pronouncements, and the fact that the 
all of the development sought by the Board was not completed 
after the May 2001 remand, another remand is now required.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  In re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the new law are met.  

For the reasons stated above, the case must be returned to 
the RO for the requested development in accordance with the 
decision in Stegall, as well as for VCAA compliance.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  As part of 
the notice required under the new law, 
the RO should ask the veteran to provide 
information  regarding any evidence of 
past or current treatment for 
gastrointestinal disability that have 
not already been made part of the 
record, and ensure that all pertinent 
records of VA or private treatment have 
been procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

2.  After completion of the development 
requested above, the veteran should be 
scheduled for an examination by a 
gastrointestinal specialist to evaluate 
the severity of the veteran's service-
connected dyspepsia and peptic ulcer 
disease, status post vagotomy and 
pyloroplasty.  It is imperative that the 
claims folder, along with all additional 
evidence obtained pursuant to the 
request above, should be made available 
to the examiner for review.  All 
indicated tests and studies should be 
performed.  The rationale for all 
opinions should be set forth in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, 
the examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion already of record  The 
examiner is requested to provide 
opinions as to the severity of the 
veteran's disability in light of the 
applicable schedular criteria, in 
particular, the criteria set forth in 38 
C.F.R. § 4.114 (Diagnostic Codes 7301, 
7305, 7306, 7307, 7308, 7328, and 7348) 
(2002).  In so doing, the examiner is 
specifically requested to comment on 
whether the veteran experiences 
adhesions, obstruction, distention, 
nausea, vomiting, peritonitis, ruptured 
appendix, recurrent ulcers (with 
frequency, duration of incapacitating 
episodes, and perforation noted), 
disturbance of mobility, reflex 
disturbances, pain, hematemesis, melena, 
anemia, weight loss, alkaline gastritis, 
hemorrhages, eroded areas, sweating, 
circulatory disturbance after meals, 
diarrhea (with frequency specifically 
noted), hypoglycemic symptoms, 
interference with absorption and 
nutrition, constipation, dumping 
syndrome, and impairment of health, due 
to his service-connected dyspepsia and 
peptic ulcer disease.  

3.  The RO should ensure that all 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  The RO should then re-adjudicate the 
claim for entitlement to an initial 
disability rating in excess of 20 
percent for dyspepsia and peptic ulcer 
disease, status post vagotomy and 
pyloroplasty, from August 11, 1993 to 
May 29, 1995, and the claim of 
entitlement to a disability rating in 
excess of 40 percent for dyspepsia and 
peptic ulcer disease, status post 
vagotomy and pyloroplasty, from August 
1, 1995.  If any evaluation sought by 
the veteran is denied, a SSOC should be 
issued as to both rating questions on 
appeal.  The SSOC must contain notice of 
all relevant actions taken on the 
claims, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should refer to the change in definition 
of weight loss effective from July 2001.  
38 C.F.R. § 4.112; 66 Fed. Reg. 29,488 
(May 31, 2001).  Additionally, if the 
veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

5.  The veteran should be afforded an 
opportunity to respond.  His 
representative at the RO should be given 
an opportunity to make a presentation 
before the case is returned to the Board 
for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

